United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50128
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR OTONIEL FLORES-ESPARZA,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 2:05-CR-429-ALL
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Hector Otoniel Flores-Esparza appeals his 46-month sentence

imposed following his plea of guilty to illegal reentry following

deportation.   He contends that his sentence is unreasonable

because the district court failed to properly weigh the

sentencing factors set forth in 18 U.S.C. § 3553(a) and imposed a

term of imprisonment greater than necessary to meet the

objectives of § 3553(a)(2).

     The record reflects that the district court considered the

factors set forth in § 3553(a) when it determined that a 46-month

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50128
                                  -2-

term of imprisonment was a fair and reasonable sentence in

Flores-Esparza’s case.     See United States v. Mares, 402 F.3d 511,

518-19 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).     Flores-

Esparza’s sentence fell at the lowest end of his properly

calculated advisory guidelines range and is presumptively

reasonable.    See United States v. Alonzo, 435 F.3d 551, 554-55

(5th Cir. 2006).    Flores-Esparza has failed to rebut that

presumption.     See id.

     Flores-Esparza challenges 18 U.S.C. § 1326(b)’s treatment of

prior felony and aggravated felony convictions as sentencing

factors rather than elements of the offense in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).    Flores-Esparza’s

constitutional challenge is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).    Although Flores-Esparza

contends that Almendarez-Torres was incorrectly decided and that

a majority of the Supreme Court would overrule Almendarez-Torres

in light of Apprendi, we have repeatedly rejected such arguments

on the basis that Almendarez-Torres remains binding.      See United

States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert.

denied, 126 S. Ct. 298 (2005).    Flores-Esparza acknowledges the

Supreme Court’s decision in Almendarez-Torres, but raises the

issue to preserve it for further review.

     AFFIRMED.